Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 12-13 are independent claims.
Claims 1-24 are currently pending and have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. The examiner respectfully rescinds the 35 U.S.C. 101 rejection of claims 1-24 in view of the applicant’s amendments and arguments.
Applicant’s claims are not directed to a judicial exception but rather recite elements that are integrated into a practical application. The claimed invention is directed to solving a challenge where the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer graphic displays. In particular, problems arising during online display of employee insurance information against benchmark information of how to quickly and efficiently allow the company to make an informed decision about insurance quickly and efficiently are solved by controlling automatically information displayed in the plans section about the plurality of benefits plans responsive to selection of a selected filter from the filter graphical control of the selectable drop-down filter menu using the graphical user interface on the display system. For the above reasons, the examiner respectfully rescinds the 35 U.S.C. 101 rejection.
Furthermore, the instant application is directed towards a method and apparatus for displaying group employee insurance information against benchmark information. Insurance profiles for business entities are retrieved from a data structure. A benchmark score corresponding to a benchmark category is generated for a current insurance profile of a selected business entity using the insurance profiles. The benchmark score indicates a portion of a selected premium for the current insurance profile that is paid by business entities that fall within the benchmark category. The current insurance profile is displayed in a graphical user interface on a display system. The benchmark score is displayed in association with the current insurance profile in the graphical user 
Michael Cardillo et al. (US 2011/0288876 A1) discloses “A computer-assisted method for assisting a health advocate professional in counseling employees of a plan sponsor comprising receiving health records of employees of a plan sponsor, analyzing data in the records, displaying the analyzed data for any selected employee in dashboard format, calculating any health improvement options for the selected employee, and displaying the health improvement options in the form of questions to be asked by a health advocate professional viewing the displayed dashboard, preferably arranged in categories under spotlight buttons, and a computer system adapted to carry out the method. The method and system can also provide in some embodiments summary medical benefits usage information to plan sponsors, including costs, health improvement options, return on investment.”
Frederick J. Voccola (US 2012/0232932 A1) discloses ” A system and method for optimizing insurance policies are disclosed. The system and method include a goal module that receives qualifying information for a customer's current credit insurance policy or policies and uses the qualifying information to determine one or more actual coverage amounts for which one or more debtors qualify under that customer's current insurance policy or policies, a compliance module that receives compliance information for the customer's current insurance policy or policies and uses the compliance information to identify any actions that need to be taken to prevent the one or more debtors that qualify for the actual coverage amount from falling out of compliance with the customer's current insurance policy or policies, and a marketplace module that aggregates market information for a plurality of insurers and identifies one or more other insurance policies that provide coverage for one or more debtors that do not qualify for an actual amount of coverage greater than or equal to a desired amount of coverage and/or that are out of compliance with the customer's current insurance policy or policies.”
However, in the instant application, the prior art of record neither individually nor in combination teach or suggest a method comprising 	“displaying, …, a selectable drop- down filter menu, wherein the selectable drop-down filter menu provides a filter graphical control allowing the user to change information displayed in a plans section for the company;	controlling automatically information displayed in the plans section about the plurality of benefits plans responsive to selection of a selected filter…;	displaying …. changed plan information in the plans section, the changed plan information determined according to filters selected by the user including a selected filter …;	responsive to selection of the selected filter, dynamically generating … an adjusted benchmark score according to a modified insurance profile received from a user, wherein the adjusted benchmark score identifies an adjusted percentage of the selected insurance premium that is or would be paid by the other companies in the same marketplace or industry as the company; and	displaying, in … the adjusted benchmark score, wherein displaying the set of benchmark scores in association with the modified insurance profile allows the user to more quickly and easily assess payment of the selected insurance premium for the modified insurance profile in comparison to the set of benchmark categories for the adjusted benchmark score”
While WO-2015187558-A1 Fig 25B teaches filtering insurance products (see element 2528d) and suggests updating averages of competitors based on filters, it does not teach the filtering at an employer plan level, nor does it suggest the modifications would be obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892. The prior art of record teach financial systems and methods for modeling insurance plans, however, do not explicitly teach all the claimed features of the claimed independent claims 1, 12 and 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695      


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        December 18, 2021